Name: Council Regulation (EEC) No 1712/91 of 13 June 1991 fixing rice prices for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 162 / 14 Official Journal of the European Communities 26 . 6 . 91 COUNCIL REGULATION (EEC) No 1712 /91 of 13 June 1991 fixing rice prices for the 1991 /92 marketing year the exchange rates to be applied in agriculture entail fixing those prices at the levels indicated below; Whereas the second indent of Article 2 ( 3 ) of Council Regulation (EEC) No 3653 / 90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal ( 6 ) lays down the rules for aligning the Portuguese prices for rice on the common prices ; whereas those rules result in the fixing of the Portuguese prices at the levels set out below, HAS ADOPTED THIS REGULATION: Article 1 For the 1991 /92 marketing year , rice prices shall be as follows : 1 . Community except Portugal: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (*), as last amended by Regulation (EEC) No 1806 / 89 (2 ), and in particular Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission^ 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the markets and prices policy , based on modern farms, is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole , including a dynamic social and structural policy and the application of the rules on competition contained in the EEC Treaty; Whereas the intervention price for paddy ricemust be fixed at a rate which takes account of the policy in respect of rice production, with a view to the uses to which it is put; Whereas the target price for husked rice must be derived from the intervention price for paddy rice , in accordance with the criteria set out in Article 4 ( 3 ) of Regulation (EEC) No 1418 /76 ; Whereas, for the products referred to in this Regulation, the application of the criteria for the fixing of the different prices and the application of the measures provided for in respect of ( a ) intervention price , paddy rice: ECU 313,65 per tonne; ( b ) target price , husked rice : ECU 546,13 per tonne . 2 . Portugal: ( a ) intervention price , paddy rice: ECU 338,39 per tonne; ( b ) target price , husked rice : ECU 546,13 per tonne . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY ( ») OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 2 ) OJ No L 177 , 24 . 6 . 1989 , p. 1 . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 16 (4 ) OJ No C 158 , 17 . 6 . 1991 . ( 5 ) OJ No C 159 , 17 . 6 . 1991 . ( «) OJ No L 362, 27 . 12 . 1990 , p. 28 .